Citation Nr: 1705383	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for the service-connected residuals of abdominal trauma with bleeding, recurrent small bowel obstructions and Gastroesophageal Reflux Disease (GERD), claimed as a disability manifested by acid reflux, evaluated as noncompensably disabling prior to September 23, 2009, 10 percent disabling from September 23, 2009 to prior to July 6, 2016, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active, honorable service from December 1982 to June 1987.  While he subsequently served on active duty from June 1987 to April 1996, due to the character of his discharge from this period of service, he is not eligible to receive benefits stemming from this period of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a rating decision issued in July 2011, the RO increased the Veteran's evaluation for his service-connected abdominal trauma residuals to 10 percent, effective September 23, 2009.  In January 2014, the Veteran appeared at a hearing before the undersigned.  In August 2014, the Board remanded the claim for further development.  The Board remanded the Veteran's claim again in January 2016 for additional development as the Veteran's representative requested a new examination.  After completion of the requested development, the RO increased the Veteran's evaluation for his service-connected abdominal trauma residuals to 30 percent, effective July 6, 2016.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also appealed the RO's denial of service connection for Gastroesophageal Reflux Disease (GERD), claimed as acid reflux, which was originally denied in a March 2006 rating decision.  As noted in a July 2016 rating decision, the Veteran's GERD claim was granted.  However, to avoid impermissible pyramiding under the law, the condition was combined with the Veteran's residuals of abdominal trauma, and the issue on appeal has been properly recharacterized.  See 38 C.F.R. § 4.114.


FINDINGS OF FACT

1.  From July 15, 2005 to May 9, 2012, the disability picture of the Veteran's service-connected residuals of abdominal trauma is most consistent with moderately severe symptoms involving partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.

2.  From May 10, 2012, the disability picture of the Veteran's service-connected residuals of abdominal trauma is most consistent with severe symptoms involving definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.


CONCLUSIONS OF LAW

1.  The criteria for establishing a 30 percent evaluation, but no higher, for residuals of abdominal trauma with bleeding, recurrent small bowel obstructions and Gastroesophageal Reflux Disease (GERD), claimed as a disability manifested by acid reflux, have been met prior to May 10, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7301 (2016).

2.  The criteria for establishing a 50 percent evaluation, but no higher, for residuals of abdominal trauma with bleeding, recurrent small bowel obstructions and Gastroesophageal Reflux Disease (GERD), claimed as a disability manifested by acid reflux, have been met from May 10, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7301 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August and September 2005.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are associated with the claims file.  VA provided relevant and adequate examinations in September 2009, February 2010, May 2012, August 2015, and July 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Disability Ratings - Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The schedule of ratings for the digestive system indicates ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive cannot be combined with each other.  38 C.F.R. § 4.114.  As such, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating evaluation where the severity of the overall disability warrants such elevation.  Id.  Thus, the Board must analyze the Veteran's gastrointestinal disability under all the potential applicable diagnostic codes and determine which rating reflects the predominant disability picture.

The Veteran filed his claim for an increased evaluation for residuals of abdominal trauma on July 15, 2005.  During the appeals process, the Veteran was assigned a 10 percent evaluation from September 23, 2009.  Later, the Veteran was assigned a 30 percent evaluation from July 6, 2016.  The evaluation of the Veteran's disability utilized 38 C.F.R. § 4.114, Diagnostic Code 7301 (2016).  As noted in the introduction, the Veteran was granted service connection for GERD in a July 2016 rating decision.  In that decision, the RO incorporated the Veteran's GERD disability into his residuals of abdominal trauma to avoid pyramiding.  Since the Veteran's gastrointestinal disability includes residuals of abdominal trauma and GERD, the Board finds Diagnostic Codes 7301 and 7346 are for application.  Ratings under these diagnostic codes cannot be combined under the schedule of ratings for the digestive system.  See 38 C.F.R. §§ 4.113, 4.114.  

Under Diagnostic Code 7301, adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A higher 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  Under Diagnostic Code 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

II.  Disability Ratings - Analysis

Turning to the evidence, the Veteran was admitted to Chestnut Hill Hospital in Philadelphia in August 2006.  The Veteran presented to the emergency room with abdominal pain and the physician noted that the Veteran had a history significant for several episodes of similar symptoms.  A CT scan showed mildly prominent loops of small bowel without any transition point, possible small bowel obstruction.  Although the Veteran testified and at least one examiner stated that the Veteran's hospitalization was in 2005, hospital records submitted by the Veteran demonstrate that he was hospitalized in 2006.  

The Veteran underwent a VA examination in September 2009.  During the VA examination, the examiner noted that as a result of the motor vehicle accident during service that caused his abdominal trauma, the Veteran had a total of five abdominal revision surgeries secondary to small bowel obstructions.  The Veteran reported cramping almost on a weekly basis since the accident.  The examiner noted the previous Philadelphia hospitalization and diagnosed the Veteran with multiple small bowel obstructions secondary to bowel adhesions.

The Veteran also underwent a VA examination in February 2010.  During the VA examination, the Veteran reported intermittent crampy, mid-abdominal pain.  He stated that it may occur a couple of times a week and that it may last anywhere from one to several hours.  There was nausea associated with these episodes, but no vomiting.  There was no vomiting blood and no passage of blood in the stool.  The Veteran's weight was stable.  There was no ongoing nausea except at the time of the recurrence of the abdominal pain.  The Veteran had no constipation or diarrhea.  Additionally, there was no fistula present.  The Veteran underwent no treatment for the intermittent abdominal pain other than consuming a liquid diet until the cramping abdominal discomfort stopped.  The examiner diagnosed the Veteran with intermittent recurrent abdominal pain with nausea, but without vomiting.

In May 2012, the Veteran underwent a VA examination.  During the VA examination, Veteran reported that he had mild abdominal cramping at times that did not interfere with eating or change his weight.  He did not require any treatment.  There was no functional impact on his ability to do his activities of daily living or to work as a commercial diver.  He did have a history of complete bowel obstruction and the severity of the adhesions was severe.  He had a definite complete bowel obstruction shown on x-ray on three occasions.  

In January 2014, the Veteran testified at a hearing that he had pain or an itch that could not be soothed because it was a deep pain.  If he bent certain ways and stretched, he felt a burning, tearing pain.  The Veteran also noted that he had recurring bowel obstructions.  During his last bowel obstruction, he was shaking and ready to pass out.

In April 2015, the Veteran was evaluated at Beth Israel Deaconess Hospital in Plymouth.  A CT scan demonstrated dilated loops of small bowel containing fluid and the distal small bowel was non-dilated.  The exact transition point was not identified.  The colon was not dilated.  The findings were consistent with small bowel obstruction.

In August 2015, the Veteran underwent a VA examination specifically for GERD.  The examiner noted signs and symptoms of pyrosis, reflux, regurgitation, and substernal pain.  The frequency of symptom recurrence per year was four or more times.  The average duration of episodes of symptoms was less than one day.  The examiner determined that the Veteran's disability did not impact his ability to work.

In July 2016, the Veteran underwent another VA examination.  The Veteran was noted to have reflux and sleep disturbance caused by esophageal reflux once per year for less than a day.  In regards to the Veteran's peritoneal adhesion, the examiner noted that the Veteran had an operation with drainage.  The examiner diagnosed the Veteran with a partial or complete bowel obstruction and noted that there was a definite partial obstruction shown by x-ray.

Accordingly, by resolving all reasonable doubt in his favor, the Board finds that from July 15, 2005 to May 9, 2012, the disability picture of the Veteran's service-connected residuals of abdominal trauma is most consistent with moderately severe symptoms involving partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2016).

The Veteran's submitted his increased rating claim only 13 months before the Veteran was admitted to the emergency room for pain so severe that he was shaking and ready to pass out.  He was diagnosed with a possible small bowel obstruction at the time.  Additionally, during this time period, he was diagnosed with multiple small bowel obstructions secondary to bowel adhesions.  A higher rating is not warranted because even though the Veteran suffered from a definite partial obstruction shown by X-ray, he did not present with frequent and prolonged episodes of severe symptoms otherwise.

By resolving all reasonable doubt in his favor, the Board finds that from May 10, 2012 onwards, the disability picture of the Veteran's service-connected residuals of abdominal trauma is most consistent with severe symptoms involving definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2016).

The May 2012 examiner noted that the Veteran's condition was representative of severe symptoms.  Specifically, the examiner noted that the Veteran had a history of complete bowel obstruction.  The examiner opined that the severity of the Veteran's adhesions was severe.  In April 2015, a visit to the Beth Israel Deaconess Emergency Room confirmed findings consistent with a small bowel obstruction.  Additionally, his August 2015 and July 2016 VA examinations noted pyrosis, reflux, regurgitation, and substernal pain.  This is the highest schedular rating permitted under Diagnostic Code 7301.

The Board has also considered whether the Veteran could receive a higher evaluation under an alternate diagnostic code.  Only the predominant area of dysfunction can be considered for rating purposes, 38 C.F.R. § 4.114.  Evaluation under Diagnostic Code 7301 provides the Veteran with the highest and most appropriate schedular evaluation for his disability.  A higher evaluation is not supported under Diagnostic Code 7346.  The Veteran did not consistently present with symptoms of persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health, until August 2015.  With his reported symptoms, he would at most qualify for a 10 percent rating from July 15, 2005 to prior to May 10, 2012 and a 30 percent rating thereafter.  Both of these ratings are less than the schedular ratings that the Board is assigning to the Veteran under Diagnostic Code 7301.  

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's gastrointestinal disability.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, as noted above, the Veteran's current rating for his residuals of abdominal trauma contemplates the frequency and severity of his gastrointestinal distress and surgical history.  Additionally, the disability picture presented by the Veteran's gastrointestinal disability is not unusual or exceptional in this case, as the disability picture includes all expected impairments or side effects incumbent with a gastrointestinal disability.  Accordingly, the Board finds that the schedular rating criteria in this case are adequate to evaluate the Veteran's gastrointestinal disability.  It follows that referral for extraschedular consideration is not warranted.

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is also on appeal.  In this case, the evidence of record does not indicate, nor does the Veteran contend, that he is unable to secure and follow substantially gainful employment due to his gastrointestinal disability.  In fact, the May 2012 examiner stated that there was no functional impact on the Veteran's ability to do his activities of daily living or to work as a commercial diver.  Thus, the Board finds that a TDIU claim is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §  3.102.  


ORDER

A 30 percent rating, but no higher, for residuals of abdominal trauma and GERD from prior to May 10, 2012, is granted.

A 50 percent evaluation, but no higher, for residuals of abdominal trauma and GERD from May 10, 2012 onwards, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


